As filed with the Securities and Exchange Commission on March 29, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21715 NEUBERGER BERMAN ALTERNATIVE FUNDS (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices– Zip Code) Registrant's telephone number, including area code: (212) 476-8800 Robert Conti, Chief Executive Officer and President Neuberger Berman Alternative Funds c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and addresses of agents for service) Date of fiscal year end: October 31, 2012 Date of reporting period: January 31, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of their first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (“1940 Act”) (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C.§ 3507. Item 1. Schedules of Investments. JANUARY 31, 2012 Schedule of InvestmentsGlobal Allocation Fund (Unaudited) NUMBER OF SHARES VALUE($)† Long Positions (93.3%) Common Stocks (28.9%) Canada (2.2%) Celestica, Inc. * Dollarama Inc. Grande Cache Coal * Jean Coutu Group Pretium Resources * Trilogy Energy West Fraser Timber Finland (0.4%) Nokian Renkaat OYJ France (0.7%) Carmat * Manitou BF * Germany (0.2%) SGL Carbon * Hong Kong (0.3%) Cheung Kong Infrastructure Holdings Ireland (0.4%) Jazz Pharmaceuticals * Japan (5.3%) Arnest One Century Tokyo Leasing Cocokara Fine Fuyo General Lease Japan Bridge * KINUGAWA RUBBER INDUSTRIAL Megane Top NITTO BOSEKI Ship Healthcare Holdings Tachi-S Co. transcosmos Inc. Valor Co. 3 VANTEC Corp. Yamazen Corp. Netherlands (1.5%) LyondellBasell Industries, Class A Singapore (0.1%) Cape PLC Switzerland (0.4%) Meyer Burger Technology AG * United Kingdom (3.0%) African Barrick Gold Fresnillo PLC Hochschild Mining Lamprell PLC Petropavlovsk PLC Senior PLC United States (14.4%) Acco Brands * È Ameristar Casinos Boise, Inc. È Charming Shoppes * È CNO Financial Group * È Crosstex Energy È CVR Energy * Delek US Holdings È Dynavax Technologies * È Flotek Industries * Genworth Financial * Golar LNG È Hartford Financial Services Group È Inhibitex Inc. * Kulicke & Soffa Industries * È La-Z-Boy * È MBIA, Inc. * È MGM MIRAGE * È Newcastle Investment È Oriental Financial Group Patriot Coal * È Pendrell Corp. * È Quantum Corp. * È Questcor Pharmaceuticals * È RSC Holdings * Tesoro Corp. * US Airways Group * È Western Refining Winn-Dixie Stores * È Wyndham Worldwide E Total Common Stocks (Cost $2,426,059) Short-Term Investments (64.4%) State Street Institutional Government Money Market Fund Institutional Class (Cost Ø Total Long Positions (93.3%) (Cost $7,869,426) ## Cash, receivables and other assets, less liabilities (36.9%) ± Short Positions (see summary below) ((30.2)%) Total Net Assets (100.0%) Short Positions ((30.2)%) Common Stocks Sold Short (28.8%)ØØ Canada (2.3%) Aurizon Mines * Bankers Petroleum * Minefinders Corp. * See Notes to Schedule of Investments JANUARY 31, 2012 Schedule of InvestmentsGlobal Allocation Fund cont'd (Unaudited) NUMBER OF SHARES VALUE($)† Osisko Mining * Seabridge Gold * Uranium One * Finland (0.6%) Talvivaara Mining * Hong Kong (0.3%) Esprit Holdings Japan (5.6%) Advantest Corp. Mitsumi Electric NKSJ Holdings Nomura Holdings, Inc. Ricoh Co. Sony Corp. Tohoku Electric Power Tokyo Electric Power * Liechtenstein (0.4%) Liechtensteinische Landesbank Netherlands (0.7%) CSM NV PostNL NV Switzerland (0.0%) Valiant Holding United Kingdom (2.6%) BT Group Capita Group Essar Energy * Reckitt Benckiser Group Reed Elsevier United States (16.3%) Amazon.com * BMC Software * Columbia Sportswear Covance Inc. * Cree, Inc. * Deckers Outdoor * Digital River * Express Scripts * FLIR Systems General Motors * Google Inc. Class A * Green Dot Class A * Hecla Mining IDEX Corp. IHS Inc., Class A * Infinera Corp. * Kaydon Corp. Laboratory Corporation of America Holdings * Lennox International Masimo Corp. * McDermott International * MedAssets, Inc. * Mettler-Toledo International * Netflix Inc. * Newmont Mining Nike, Inc. Class B Parametric Technology * Pentair, Inc. Rovi Corp. * Royal Gold Schlumberger Ltd. Shutterfly, Inc. * Stericycle, Inc. * Ultra Petroleum * Under Armour Class A * WebMD Health * Total Common Stocks Sold Short (Proceeds$(2,528,877)) Exchange Traded Funds Sold Short (1.4%) Vanguard MSCI Emerging Markets ETF (Proceeds Total Short Positions (Proceeds $(2,644,989)) See Notes to Schedule of Investments Global Allocation Fund (Unaudited) LONG POSITIONS BY INDUSTRY Industry Investments at Value† Percentage of Net Assets Oil, Gas & Consumable Fuels $ 307,483 3.6% Metals & Mining 3.5% Hotels, Restaurants & Leisure 2.3% Chemicals 2.3% Insurance 1.9% Specialty Retail 1.6% Food & Staples Retailing 1.6% Commercial Banks 1.2% Auto Components 1.0% Household Durables 1.0% Pharmaceuticals 0.9% Paper & Forest Products 0.7% Health Care Providers & Services 0.7% Commercial Services & Supplies 0.6% Diversified Financial Services 0.6% Health Care Equipment & Supplies 0.6% Machinery 0.5% Professional Services 0.5% IT Services 0.4% Real Estate Investment Trusts 0.4% Semiconductors & Semiconductor Equipment 0.4% Construction & Engineering 0.4% Biotechnology 0.3% Multiline Retail 0.3% Trading Companies & Distributors 0.3% Electric Utilities 0.3% Energy Equipment & Services 0.2% Electrical Equipment 0.2% Air Freight & Logistics 0.1% Computers & Peripherals 0.1% Electrical Equipment & Instruments 0.1% Building Products 0.1% Containers & Packaging 0.1% Airlines 0.1% Short-Term Investments and Other Assets-Net 101.3% Short Positions (see summary below) (30.2)% $ 8,450,769 100.0% Global Allocation Fund (Unaudited) SHORT POSITIONS BY INDUSTRY Industry Investments at Value† Percentage of Net Assets Metals & Mining $ (251,660) (3.0)% Electric Utilities (2.0)% Oil, Gas & Consumable Fuels (1.9)% Internet & Catalog Retail (1.7)% Textiles, Apparel & Luxury Goods (1.6)% Semiconductors & Semiconductor Equipment (1.6)% Professional Services (1.6)% Software (1.6)% Machinery (1.5)% Exchange Traded Funds (1.4)% Internet Software & Services (1.3)% Commercial Services & Supplies (1.2)% Energy Equipment & Services (1.2)% Health Care Providers & Services (1.1)% Office Electronics (0.8)% Electronic Equipment, Instruments & Components (0.6)% Health Care Equipment & Supplies (0.6)% Electronic Equipment & Instruments (0.6)% Life Science Tools & Services (0.6)% Consumer Finance (0.5)% Building Products (0.5)% Capital Markets (0.5)% Air Freight & Logistics (0.4)% Commercial Banks (0.4)% Household Durables (0.3)% Specialty Retail (0.3)% Food Products (0.3)% Health Care Technology (0.3)% Diversified Telecommunication Services (0.2)% Communications Equipment (0.2)% Automobiles (0.1)% Household Products (0.1)% Media (0.1)% Insurance (0.1)% Total Short Positions $ (2,555,211) (30.2)% JANUARY 31, 2012 Schedule of InvestmentsLong Short Fund (Unaudited) NUMBER OF SHARES VALUE($)† Long Positions (86.0%) Common Stocks (44.9%) Aerospace & Defense (1.2%) Boeing Co. Building Products (0.4%) Masco Corp. Commercial Banks (2.5%) Fifth Third Bancorp U.S. Bancorp Computers & Peripherals (2.9%) Apple Inc. * EMC Corp. * Diversified Consumer Services (1.6%) K12 Inc. * Diversified Financial Services (1.3%) Citigroup Inc. Electric Utilities (2.8%) Brookfield Infrastructure Partners Northeast Utilities Electronic Equipment Instruments & Components (1.9%) Elster Group ADR * Energy Equipment & Services (2.7%) Baker Hughes Schlumberger Ltd. Food & Staples Retailing (1.3%) Walgreen Co. Food Products (1.3%) Sara Lee Health Care Providers & Services (0.6%) HCA Holdings * Hotels, Restaurants & Leisure (1.9%) Arcos Dorados Holdings Class A Dunkin' Brands Group * Independent Power Producers & Energy Traders (1.4%) Brookfield Renewable Energy Partners Internet Software & Services (2.4%) eBay Inc. * Google Inc. Class A * IT Services (1.3%) Visa Inc. Class A Machinery (3.5%) Cummins Inc. Ingersoll-Rand PLC Terex Corp. * Metals & Mining (1.0%) United States Steel Multi-Utilities (1.5%) NiSource Inc. Multiline Retail (1.3%) Target Corp. Oil, Gas & Consumable Fuels (2.5%) Enbridge Inc. Forest Oil * Professional Services (2.4%) Nielsen Holdings * Verisk Analytics Class A * Semiconductors & Semiconductor Equipment (1.1%) NXP Semiconductors * Specialty Retail (1.9%) Collective Brands * Home Depot Water Utilities (1.3%) American Water Works Wireless Telecommunication Services (0.9%) Metropcs Communications * Total Common Stocks (Cost $2,784,221) Preferred Stocks (1.1%) Diversified Financial Services (1.1%) Citigroup Capital XIII (Cost Exchange Traded Funds (0.7%) iShares MSCI Germany Index Fund (Cost $40,133) PRINCIPAL AMOUNT Corporate Debt Securities (12.6%) Banks (1.7%) Ally Financial, Inc., Guaranteed Notes, 8.00%, due 3/15/20 Bank of America Corp., Senior Unsecured Notes, 5.75%, due 12/1/17 Building Materials (0.4%) Masco Corp., Senior Unsecured Notes, 7.13%, due 3/15/20 See Notes to Schedule of Investments JANUARY 31, 2012 Schedule of InvestmentsLong Short Fund cont'd (Unaudited) PRINCIPAL AMOUNT VALUE($)† Commercial Services (0.8%) Avis Budget Car Rental, LLC, Guaranteed Notes, 8.25%, due 1/15/19 Diversified Financial Services (1.6%) E*TRADE Financial Corp., Senior Unsecured Notes, 6.75%, due 6/1/16 Food & Drug Retailers (0.8%) SUPERVALU, Inc., Senior Unsecured Notes, 8.00%, due 5/1/16 Iron - Steel (1.6%) AK Steel Corp., Guaranteed Notes, 7.63%, due 5/15/20 United States Steel Corp., Senior Unsecured Notes, 7.38%, due 4/1/20 Media (1.8%) CCO Holdings LLC, Guaranteed Notes, 6.63%, due 1/31/22 Clear Channel Worldwide Holdings, Inc., Guaranteed Notes, Ser. B, 9.25%, due 12/15/17 Oil & Gas (1.6%) EXCO Resources, Inc., Guaranteed Notes, 7.50%, due 9/15/18 SandRidge Energy, Inc., Guaranteed Notes, 8.75%, due 1/15/20 Retail (0.8%) The Gap, Inc., Senior Unsecured Notes, 5.95%, due 4/12/21 Telecommunications (1.5%) MetroPCS Wireless, Inc., Guaranteed Notes, 6.63%, due 11/15/20 Sprint Nextel Corp., Senior Unsecured Notes, 8.38%, due 8/15/17 Total Corporate Debt Securities (Cost $790,891) CONTRACTS Purchased Options (0.4%) 20 Collective Brands, Inc., Call, Feb 2012 @ 14 20 Collective Brands, Inc., Call, Feb 2012 @ 18 30 SPDR S&P rust, Put, Feb 2012 @ 126 30 SPDR S&P rust, Put, Mar 2012 @ 126 25 SPDR S&P rust, Put, Mar 2012 @ 131 Total Purchased Options (Cost $27,830) NUMBER OF SHARES Short-Term Investments (26.3%) State Street Institutional Government Money Market Fund Institutional Class (Cost Ø Total Long Positions (86.0%) (Cost $5,395,834) ## Cash, receivables and other assets, less liabilities (17.9%) ± Short Positions (see summary below) ((3.9)%) Total Net Assets (100.0%) Short Positions ((3.9)%) Common Stocks Sold Short (2.6%)ØØ Aerospace & Defense (0.2%) Huntington Ingalls Industries * Capital Markets (0.2%) Goldman Sachs Group Diversified Financial Services (0.2%) Bank of America Electrical Equipment (0.2%) Rockwell Automation Energy Equipment & Services (0.1%) CARBO Ceramics Food Products (0.2%) J.M. Smucker Hotels, Restaurants & Leisure (0.2%) Buffalo Wild Wings * Internet & Catalog Retail (0.2%) Amazon.com * Multiline Retail (0.2%) J.C. Penney Oil, Gas & Consumable Fuels (0.5%) Range Resources Southwestern Energy * Specialty Retail (0.4%) Aeropostale, Inc. * See Notes to Schedule of Investments JANUARY 31, 2012 Schedule of InvestmentsLong Short Fund cont'd (Unaudited) NUMBER OF SHARES VALUE($)† Dick's Sporting Goods Total Common Stocks Sold Short (Proceeds $160,566) Exchange Traded Funds Sold Short (1.3%) Consumer Discretionary Select Sector SPDR Fund (Proceeds Total Short Positions (Proceeds $(242,412)) See Notes to Schedule of Investments January 31, 2012 (Unaudited) Notes to Schedule of Investments † In accordance with Accounting Standards Codification (“ASC”) 820 “Fair Value Measurements and Disclosures” (“ASC 820”), all investments held by each of Neuberger Berman Global Allocation Fund (“Global Allocation”) and Neuberger Berman Long Short Fund (“Long Short”) (each individually a “Fund,” and collectively, the “Funds”) are carried at the value that Neuberger Berman Management LLC (“Management”) believes a fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs, including the volume and level of activity for the asset or liability in the market, are considered in valuing the Funds’ investments, some of which are discussed below. Significant management judgment may be necessary to value investments in accordance with ASC 820. ASC 820 established a three-tier hierarchy of inputs to create a classification of value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. ● Level 1 – quoted prices in active markets for identical investments ● Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, amortized cost, etc.) ● Level 3 – significant unobservable inputs (including a Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing an investment are not necessarily an indication of the risk associated with investing in those securities. The value of the Funds’ investments in equity securities (long and short positions), exchange traded funds, purchased option contracts and written option contracts, for which market quotations are readily available, is generally determined by Management by obtaining valuations from an independent pricing service based on the latest sale price quoted on a principal exchange or market for that security (Level 1 inputs). Securities traded primarily on the NASDAQ Stock Market are normally valued by a Fund at the NASDAQ Official Closing Price (“NOCP”) provided by NASDAQ each business day. The NOCP is the most recently reported price as of 4:00:02 p.m., Eastern time, unless that price is outside the range of the “inside” bid and asked prices (i.e., the bid and asked prices that dealers quote to each other when trading for their own accounts); in that case, NASDAQ will adjust the price to equal the inside bid or asked price, whichever is closer. Because of delays in reporting trades, the NOCP may not be based on the price of the last trade to occur before the market closes. If there is no reported sale of a security on a particular day, the independent pricing service may value the security based on reported market quotations. The value of the Funds’ investments in debt securities is determined by Management primarily by obtaining valuations from independent pricing services based on readily available bid quotations, or if quotations are not available, by methods which include various considerations based on security type (generally Level 2 inputs). In addition to the consideration of yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions, the following is a description of other Level 2 inputs and related valuation techniques used by an independent pricing service to value certain types of debt securities of the Funds: Corporate Debt Securities. Inputs used to value corporate debt securities generally include relative credit information, observed market movements, sector news, spread to the U.S. Treasury market, and other market information, which may include benchmark yields, reported trades, broker-dealer quotes, issuer spreads, benchmark securities, bids, offers, and reference data, such as market research publications, when available. Financial futures contracts are determined by obtaining valuations from independent pricing services at the settlement price at the market close (Level 1 inputs). Forward foreign currency contracts are determined by obtaining valuations from an independent pricing service based on actual traded currency rates on an independent pricing service's network, along with other traded and quoted currency rates provided to the pricing service by leading market participants (Level 2 inputs). Total return swaps are determined by obtaining valuations from an independent pricing service using the underlying index and stated LIBOR (“London Interbank Offered Rate”) rate (Level 2 inputs). Management has developed a process to periodically review information provided by independent pricing services for all types of securities. Investments in State Street Institutional Government Money Market Fund Institutional Class are valued using the fund’s daily calculated net asset value per share (Level 2 inputs). If a valuation is not available from an independent pricing service, or if Management has reason to believe that the valuation received does not represent the amount a Fund might reasonably expect to receive on a current sale in an orderly transaction, the applicable Fund seeks to obtain quotations from principal market makers (generally considered Level 3 inputs). If such quotations are not readily available, the security is valued using methods the Neuberger Berman Alternative Funds’ Board of Trustees (the “Board”) has approved on the belief that they reflect fair value. Numerous factors may be considered when determining the fair value of a security based on Level 2 or 3 inputs, including available analyst, media or other reports, trading in futures, or ADRs and whether the issuer of the security being fair valued has other securities outstanding. The value of the Funds’ investments in foreign securities is generally determined using the same valuation methods and inputs as other Fund investments, as discussed above. Foreign security prices expressed in local currency values are translated from the local currency into U.S. dollars using the exchange rate as of 4:00 p.m., Eastern time. The Board has approved the use of Interactive Data Pricing and Reference Data, Inc. (“Interactive”) to assist in determining the fair value of foreign equity securities when changes in the value of a certain index suggest that the closing prices on the foreign exchanges may no longer represent the amount that a Fund could expect to receive for those securities. In this event, Interactive will provide adjusted prices for certain foreign equity securities using a statistical analysis of historical correlations of multiple factors (Level 2 inputs). In the absence of precise information about the market values of these foreign securities as of the close of the New York Stock Exchange, the Board has determined on the basis of available data that prices adjusted in this way are likely to be closer to the prices a fund could realize on a current sale than are the prices of those securities established at the close of the foreign markets in which the securities primarily trade. Fair value prices are necessarily estimates, and there is no assurance that such a price will be at or close to the price at which the security is next quoted or next trades. The following is a summary, categorized by Level, of inputs used to value the Funds’ investments as ofJanuary 31, 2012: Asset Valuation Inputs Level 1 Level 2 Level 3 Total Global Allocation Investments: Common Stocks^ $ 2,445,140 $ - $ - Short-Term Investments - - Total Investments - Long Short Investments: Common Stocks^ - - Preferred Stocks^ - - Exchange Traded Funds - - Corporate Debt Securities^ - - Purchased Options - - Short-Term Investments - - Total Investments - ^ The Schedule of Investments provides information on the industry and/or country categorization for the portfolio. The following is a summary, categorized by Level, of inputs used to value the Funds’ derivatives as ofJanuary 31, 2012: Level 1 Level 2 Level 3 Total Global Allocation Futures contracts $ 120,170 $ - $ - $ 120,170 Total return swap contracts - - Total - Liability Valuation Inputs The following is a summary, categorized by Level, of inputs used to value the Funds’ investments as ofJanuary 31, 2012: Level 1 Level 2 Level 3 Total Global Allocation Common Stocks Sold Short^ $ (2,434,345) $ - $ - $ (2,434,345) Exchange Traded Funds Sold Short - - Forward contracts - - Total - Long Short Common Stocks Sold Short^ - - Exchange Traded Funds Sold Short - - Futures contracts - - Written Options - - Total - - ^ The Schedule of Investments provides information on the industry and/or country categorization for the portfolio. The Funds had no significant transfers between Levels 1 and 2 during the period ended January 31, 2012. ##At January 31, 2012, selected fund information on a U.S. federal income tax basis was as follows: Cost Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation (Depreciation) Global Allocation $19,030 Long Short 105,014 * Security did not produce income during the last twelve months. È All or a portion of this security is on loan. Ø All or a portion of this security is segregated in connection with obligations for common stocks sold short and/oropen forward foreign currency contracts and/or total return swap contracts and/orcall and put options written and/or financial futures contacts. ØØ At January 31, 2012, Global Allocation had deposited $2,651,600 in a segregated account to cover collateral requirements for borrowing in connection with securities sold short. This collateral is made up of the proceeds from thesecurities sold shortand collateral received from security lending activities.At January 31, 2012, Long Short had pledged securities in the amount of $236,609 to cover collateral requirements for borrowing in connection with securities sold short. ± At January 31, 2012, the Funds had open positions in financial futures contracts as follows: Expiration Open Contracts Position Unrealized Appreciation (Depreciation) Global Allocation March 2012 7 Government of Canada Bond, 10 Year Long March 2012 4S&P TSE 60 Index Long March 2012 7 Euro STOXX 50 Index Long March 2012 2 German Euro Bond Long March 2012 8 FTSE 100 Index Long March 2012 1 UK Government Gilt Bond Long March 2012 1 TOPIX Index Long March 2012 14 Mini Japanese Government Bond, 10 Year Long March 2012 16 S&P 500 E-mini Index Long March 2012 13 U.S. Treasury Notes, 10 Year Long March 2012 1 Pound Sterling Long March 2012 2 Japanese Yen Long March 2012 13 Australian T-Bond, 10 Year Short March 2012 3 Euro Currency Futures Short March 2012 4 Canadian Dollar Short March 2012 5 Australian Dollar Short Total Long Short March 2012 13 S&P 500 E-mini Index Short At January 31, 2012, Global Allocation and Long Short had deposited $208,298 and $69,222, respectively, in a segregated account to cover open financial futures contracts. AtJanuary 31, 2012, Global Allocation had outstanding total return swap contracts as follows: Rate Type Swap Counterparty Notional Amount Termination Date Variable-rate Payments Made/(Received) by the Fund Reference Entity Accrued Net Interest Receivable (Payable) Unrealized Appreciation (Depreciation) Total Fair Value J.P. Morgan January 5, 2013 .885%(1) JP Morgan Global Government Bond Total Return Index Unhedged J.P. Morgan January 15,2013 .236%(2) MSCI Daily Total Return Net World Index Totals (1) 1 month LIBOR plus .59% at January 5, 2012. (2) 1 month LIBOR minus .06% at January 6, 2012. At January 31, 2012, Global Allocation had open forward foreign currency contractsas follows: Buy Counterparty Contracts to Receive In Exchange For Settlement Date Value Net Unrealized Appreciation (Depreciation) Chilean Peso Goldman Sachs 68,205,989 CLP 02/16/12 Hungarian Forint Goldman Sachs 17,957,478 HUF 02/16/12 Mexican Peso Goldman Sachs 634,497 MXN 02/16/12 New Taiwan Dollar Goldman Sachs 4,213,987 TWD 02/16/12 South African Rand Goldman Sachs 183,420 ZAR 02/16/12 Total Sell Counterparty Contracts to Deliver In Exchange For Settlement Date Value Net Unrealized Appreciation (Depreciation) Brazilian Real Goldman Sachs 258,351 BRL 02/16/12 Czech Koruna Goldman Sachs 223,916 CZK 02/16/12 Indonesian Rupiah Goldman Sachs 910,595,520 IDR 02/16/12 South Korean Won Goldman Sachs 88,060,427 KRW 02/16/12 Polish Zloty Goldman Sachs 231,824 PLN 02/16/12 Singapore Dollar Goldman Sachs 28,845 SGD 02/16/12 Total At January 31, 2012, Long Short had outstanding put options written as follows: Name of Issuer Shares Exercise Price Expiration Date Market Value of Options Illumina, Inc. 500 50 March 2012 Illumina, Inc. 700 49 March 2012 Illumina, Inc. 500 47 March 2012 Illumina, Inc. 500 45 March 2012 SPDR S&P rust 2,500 124 March 2012 Total At January 31, 2012, Long Short had deposited $425,775 in a segregated account to cover its open put options written. For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. Item 2. Controls and Procedures. (a) Based on an evaluation of the disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (“1940 Act”)), as of a date within 90 days of the filing date of this document, the Chief Executive Officer and Treasurer and Principal Financial and Accounting Officer of the Registrant have concluded that such disclosure controls and procedures are effectively designed to ensure that information required to be disclosed by the Registrant on Form N-CSR and Form N-Q is accumulated and communicated to the Registrant’s management to allow timely decisions regarding required disclosure. (b) There were no significant changes in the Registrant’s internal controls over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 3. Exhibits. The certifications required by Rule 30a-2(a) of the 1940 Act are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Neuberger Berman Alternative Funds By: /s/ Robert Conti Robert Conti Chief Executive Officer Date:March 26, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Robert Conti Robert Conti Chief Executive Officer Date:March 26, 2012 By: /s/ John M. McGovern John M. McGovern Treasurer and Principal Financial and Accounting Officer Date:March 26, 2012
